DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
 Claim Objections
 	Claims 9-17 are objected to because of the following informalities:  in claim 9, line 17, “to flow to flow” should be ‘to flow’.  Appropriate correction is required.
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are largely moot because of the new grounds of rejection made under Song in view of Fang and Song in view of Lv. Applicant states Fang does not disclose the claimed first and second diodes, but in Figure 8 749 Fang discloses the second diode, and while not showing the body diode for FET 730, it was well known to implement FETs with body diodes. The new primary reference of Song (US 2018/0226895) discloses the claimed first and second diodes in Figure 6 as well as the 
Claim Rejections - 35 USC § 112
 	Claims 2-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Applicant has amended the independent claim to recite “a second current” and “a third current” and “a fourth current”, where the definitions of the second current and the third current in the independent claim are different from the pre-existing definitions of the second current and third current in some of the dependent claims. Applicant must update the dependent claims 2-3 and 12 to correspond to the new recitations of the independent claim current. When Applicant references “the second current” in claims 2 and 12, the intended reference is to the third current as defined in the independent claim. Similarly, when Applicant references “the third current” in claims 2-3 and 12, the intended reference is to the fourth current of the independent claim. The claim is indefinite because the claim terminology of the second current and third current in the dependent claims does not agree with the usage in the independent claim. For the purpose of examination, in claims 2 and 12, “the second current” shall be interpreted as ‘the third current’, while the recitation of “the third current” in claims 3 and 12 shall be interpreted as ‘the fourth current’. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-7, 9-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2018/0226895) in view of Fang (US 10,320,300).
 	With respect to claim 1, Song discloses an apparatus (Fig. 6 600) comprising: a controller (Fig. 6 260) having: a first control output (Fig. 6 GATE SW1) configured to operate a first switch (Fig. 6 SW1) coupled to a primary winding (Fig. 6 winding on VIN side) of a transformer (Fig. 6 201) to direct a first current (Fig. 9b iSW1 positive) to flow from a first winding (Fig. 6 201 primary) of the transformer to the first switch during a first time period (Fig. 9b VGS1 on period),wherein a first diode (Fig. 6 SW1 body diode) is coupled between first (Fig. 6 SW1 drain terminal) and second (Fig. 6 SW1 source terminal) current terminals of the first switch, a second diode (Fig. 6 601) has an anode coupled to the first current terminal of the first switch, and the second current terminal of the first switch is connected to ground (Fig. 6 VIN -); and a second control output (Fig. 6 GATE SW3) configured to operate a second switch (Fig. 6 SW3) coupled to a secondary winding (Fig. 6 TR winding VO side) of the transformer. Song discloses using switch 502 to direct the second and third current in order to direct the fourth current (Fig. 9b iSW1 negative), instead of using the second switch. However, it was known to use the second switch to direct the second and third currents.

to direct a second current to flow from a second winding of the transformer to an output terminal during a second time period after the first time period, and to direct a third current to flow from the secondary winding to the second switch during the second time period and for a duration adjustable based on a voltage of the first switch, wherein the 

 	With respect to claim 2, Song in view of Fang make obvious the apparatus of claim 1, wherein the third current (Fig. 9 Is from t48 to t49) is configured to direct the fourth current (Fig. 9 current through primary during t49-t52) from the first switch to the primary winding after the second time period and when the first switch is turned off (Fig. 9 gate low).  	With respect to claim 3, Song in view of Fang make obvious the apparatus of claim 2, wherein the fourth current is configured to discharge the voltage across the first switch (Fig. 9 Vds discharged from t49-t52) after the second time period and before the first switch is turned on.  	With respect to claim 4, Song in view of Fang make obvious the apparatus of claim 1, wherein the first switch includes an N-channel transistor (Fig. 6 SW1), and the voltage across the first switch includes a drain-to-source voltage (Fig. 6 VSW1) across the N-channel transistor.  	With respect to claim 5, Song in view of Fang make obvious the apparatus of claim 1, wherein the controller includes a voltage detector (Fig. 6 detects VSW1) configured to detect a drain-to-source voltage of the first switch for adjusting the 
 	With respect to claim 9, Song discloses a circuit (Fig. 6 600) comprising
a controller (Fig. 6 260) having: a first control output (Fig. 6 GATE SW1 output) configured to provide a first driver signal (Fig. 6 GATE SW1) to operate a first switch (Fig. 6 SW1), wherein a first diode (Fig. 6 SW1 body diode) is coupled between first (Fig. 6 SW1 source) and second (Fig. 6 SW1 drain) current terminals of the first switch, a second diode (Fig. 6 601) has an anode coupled to the first current terminal of the first switch, the second current terminal of the first switch is connected to ground (Fig. 6 VIN -), and the first current terminal of the first switch is coupled to a first winding (Fig. 6 201 winding on VIN side) of a transformer (Fig. 6 TR); and a second control output (Fig. 6 SW3 output) configured to provide a second driver signal (Fig. 6 GATE SW3) to operate 3), the second switch coupled to a second winding (Fig. 6 TR winding  VO side) of the transformer, wherein the controller is configured to generate the first and second driver signals to: direct a first current (Fig. 9b iSW1 > 0) to flow from the first winding to the first switch during a first time period (Fig. 9b VGS1 active); and configured to direct a fourth current (Fig. 9b iSW1 < 0) and to flow from the first switch to the first winding until the voltage (Fig. 9b VSW1 falling)of the first switch discharged to zero (Fig. 9b VSW1 discharged to 0) after the second time period (Fig. 9b VGS2 active).
Song discloses using switch 502 to direct the second and third current in order to direct the fourth current (Fig. 9b iSW1 negative), instead of using the second switch. However, it was known to use the second switch to direct the second and third currents. Song also remains silent as to whether the circuit is an integrated circuit and 
 	Fang discloses an integrated circuit (column 4, line 9) comprising:
a controller (Fig. 8 702,208) having: a first control output configured to provide a first driver signal (Fig. 8 782) to operate a first switch (Fig. 8 730), a second diode (Fig. 8 749) has an anode coupled to the first current terminal of the first switch, the second current terminal of the first switch is connected to ground (Fig. 8 1724) through a low impedance sense resistor (Fig. 8 728), and the first current terminal of the first switch is coupled to a first winding (Fig. 8 704) of a transformer; and a second control output configured to provide a second driver signal (Fig. 8 794) to operate a second switch (Fig. 8 710), the second switch coupled to a second winding (Fig. 8 706) of the transformer, wherein the controller is configured to generate the first and second driver signals to: direct a first current (as in Fig 4(A) Iin > 0 during T12) to flow from the first winding to the 
 	With respect to claim 10, Song in view of Fang make obvious the integrated circuit of claim 9, wherein the first winding includes a primary winding (Fig. 6 input winding of TR) of the transformer, and the second winding includes a secondary winding (Fig. 6 output winding of TR) of the transformer. 1), and the voltage across the first switch includes a drain-to-source voltage (Fig. 6 VSW1) across the N-channel transistor.  	With respect to claim 14, Song in view of Fang make obvious the integrated circuit of claim 9, wherein the controller includes a voltage detector (Fig. 6 detects VSW1) configured to detect a drain-to-source voltage (Fig. 6 VSW1 input to 260) of the first switch for adjusting the duration of the second current.  	With respect to claim 15, Song in view of Fang make obvious the integrated circuit of claim 9, wherein the controller is configured to increase the duration of the third current (Fang Fig. 9 t48-t49 increased from previous duration t42-t43) when the voltage across the first switch is above a zero voltage switching threshold during the second time period.  	With respect to claim 16, Song in view of Fang make obvious the integrated circuit of claim 9, wherein the controller is configured to decrease the duration of the 
 	With respect to claim 8, Song in view of Fang make obvious the apparatus of claim 1 as set forth above, and remain silent as to the use of gate drivers. The use of gate drivers were well known at the time of filing of the invention.
 	Cohen discloses a first driver (Fig. 1 116) having an input coupled to the first control output of the controller, and configured to operate the first switch (Fig.1 S1) in response to a first driver signal; and a second driver (Fig. 1 1 132) having an input coupled to the second control output of the controller, and configured to operate the second switch (Fig. 1 S2) in response to a second driver signal. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention a first driver having an input coupled to the first control output of the controller, and configured to operate the first switch in response to a first driver signal; and a second driver having an input coupled to the second control output of the controller, and configured to operate the second switch in response to a second driver signal. The reason for doing so was to control the drive strength and slew rate of the gates signals.

 	With respect to claim 17, Song in view of Fang and Cohen make obvious the integrated circuit as set forth above. See claim 8 for additional details.
s 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2018/0226895) in view of Lv (US 2014/0198539). 	With respect to claim 9, Song discloses a circuit (Fig. 6 600) comprising a controller (Fig. 6 260) having: a first control output (Fig. 6 GATE SW1 output) configured to provide a first driver signal (Fig. 6 GATE SW1) to operate a first switch (Fig. 6 SW1), wherein a first diode (Fig. 6 SW1 body diode) is coupled between first (Fig. 6 SW1 source) and second (Fig. 6 SW1 drain) current terminals of the first switch, a second diode (Fig. 6 601) has an anode coupled to the first current terminal of the first switch, the second current terminal of the first switch is connected to ground (Fig. 6 VIN - ),and the first current terminal of the first switch is coupled to a first winding (Fig. 6 201 winding on VIN side) of a transformer (Fig. 6 TR); and a second control output (Fig. 6 SW3 output) configured to provide a second driver signal (Fig. 6 GATE SW3) to operate a second switch (Fig. 6 SW3), the second switch coupled to a second winding (Fig. 6 TR winding  VO side) of the transformer, wherein the controller is configured to generate the first and second driver signals to: direct a first current (Fig. 9b iSW1 > 0) to flow from the first winding to the first switch during a first time period (Fig. 9b VGS1 active); and configured to direct a fourth current (Fig. 9b iSW1 < 0) to flow from the first switch to the first winding until the voltage (Fig. 9b VSW1 falling)of the first switch discharged to zero (Fig. 9b VSW1 discharged to 0) after the second time period (Fig. 9b VGS2 active). Song further discloses to direct a second current (Fig. 6 220 circulating current > 0) and to direct a third current (Fig. 6 220 circulating current < 0) during the second time period (Fig. 9b VGS2 active) and for a duration adjustable (Fig. 6 261 adjusts gate timing based on VSW1) based on a voltage (Fig. 9b VSW1) of the first switch, wherein the third current SW1 < 0) to flow from the first switch to the first winding until the voltage of the first switch discharged to zero (Fig. 9b VSW1 zero at turn of of VGS1) after the second time period. Song discloses using switch 502 to direct the second and third current in order to direct the fourth current (Fig. 9b iSW1 negative), instead of using the second switch. However, it was known to use the second switch to direct the second and third currents. Song also remains silent as to whether the circuit is an integrated circuit.
 	Lv discloses an integrated circuit (paragraph 10) comprising: a controller (Fig 5 U1) having: a first control output configured to provide a first driver signal (Fig. 5 542) to operate a first switch (Fig. 5 512), wherein a first diode (Fig. 5 550) is coupled between first and second current terminals of the first switch, and the first current terminal of the first switch is coupled to a first winding (Fig. 5 522) of a transformer (Fig. 5 T1); and a second control output configured to provide a second driver signal (Fig. 5 540) to operate a second switch (Fig. 5 518), the second switch coupled to a second winding (Fig. 5 526) of the transformer, wherein the controller is configured to generate the first and second driver signals to: direct a first current (Fig. 4 S2 Current > 0) to flow from the first winding to the first switch during a first time period (Fig. 4 t5 to t7); direct a second current (Fig. 4 S1 Current >0) to flow from the second winding to an output terminal during a second time period (Fig. 4 t7 to t10 of second time period t7 to t11) after the first time period; and direct a third current (Fig. 4 S1 current < 0) to flow from the second winding to the second switch during the second time period (Fig. 4 t10 to t11 of second time period t7 to t11) and for a duration adjustable (Fig. 4 duration t10 to t11 adjusted to achieve ZVS 438) based on a voltage (Fig. 4 S2 VDS) of the first switch, wherein the 

 	With respect to claim 11, Song in view of Lv make obvious the integrated circuit of claim 9, wherein the first winding includes a primary winding (Lv Fig. 5 522) of the transformer (Fig. 5 T1), and the second winding includes an auxiliary winding (Fig. 5 526) of the transformer. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839